Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 10/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 9, the claim recites the limitation “the axis” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examining the instant application, the limitation has been interpreted ‘an axis’. 

Response to Arguments
Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass (US 20180247939).

Regarding claim 1. (Currently Amended) Fig 2K’ of Glass discloses A semiconductor device, comprising: 
a substrate 200; 
a semiconductor fin 202/206 over the substrate and laterally extending along a first axis (the axis along a ling between 222 and 224); 
a first source/drain region 222 extending from a first end of the semiconductor fin along the first axis; 
a second source/drain region 224 extending from a second end of the semiconductor fin along the first axis; 
a first dielectric structure 210 (under 222); 
a second dielectric structure 210 (under 224), 
wherein the first source/drain region and the second source/drain region are vertically elevated from a surface (see also Fig 2J’) of the substrate by the first and second dielectric structures, respectively (Fig 2K’); 
a first isolation region 240 disposed on a first side (left side of the fin) of a lower portion of the semiconductor fin along a second axis (the axis along the gate); and 
a second isolation region 240 disposed on a second side (right side of the fin) of the lower portion of the semiconductor fin along the second axis.

Regarding claim 3. (Original) Glass discloses The semiconductor device of claim 1, wherein the first source/drain region and the second source/drain region are electrically isolated from the substrate by the first and second dielectric structures, respectively (via 210).

Regarding claim 4. (Original) Glass discloses The semiconductor device of claim 1, wherein each of the first and second dielectric structures includes a material [0016] selected from the group consisting of silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, silicon oxynitride, silicon carbonitride, silicon oxycarbonitride, and combinations thereof.

Regarding claim 5. (Original) Glass discloses The semiconductor device of claim 1, wherein each of the first and second dielectric structures includes a high-k dielectric material ([0016]: e.g. ‘aluminum oxide’).

Regarding claim 6. (Original) Glass discloses The semiconductor device of claim 1, further comprising: 
a gate feature 270 straddling a central portion of the semiconductor fin (Fig 2K’); 
a first portion (between 222 and 270) of a spacer 282, straddling a first portion (left side) of the semiconductor fin next to the central portion, that is disposed between a first sidewall of the gate feature and the first source/drain region; and 
a second portion (between 224 and 270) of the spacer, straddling a second portion of the semiconductor fin next to the central portion, that is disposed between a second sidewall of the gate feature and the second source/drain region (Fig 2K’).

Regarding claim 7. (Original) Glass discloses The semiconductor device of claim, wherein bottom surfaces of the first source/drain regions and the second source/drain regions are vertically elevated from a bottom surface of the first portion of the spacer and the second portion of the spacer by the first and second dielectric structures, respectively (Fig 2K’).

Regarding claim 9. (Original) Glass discloses The semiconductor device of claim 1, wherein each of the first source/drain region and the second source/drain region has a width extending along the axis (the axis along the ling between 222 and 224) that is equal to or greater than a width of the first and second dielectric structures extended along the axis (Fig 2K’).

Regarding claim 11. (Currently Amended) Glass discloses A semiconductor device, comprising: 
a substrate 200 comprising a semiconductor material [0017]; 
a conduction channel 220 of a transistor disposed above the substrate, 
wherein the conduction channel and the substrate include a similar semiconductor material ([0017]: ‘220 may be the same as substrate material 200’); 
a source/drain region 222/224 extending from an end of the conduction channel; 
a dielectric structure 210, 
wherein the source/drain region is electrically coupled to the conduction channel (Fig 2K’), and electrically isolated from the substrate by the dielectric structure (Fig 2K’); and 
a pair of isolation regions 240 sandwiching a lower portion of the conduction channel and a portion of the dielectric structure (Fig 2K’).

Regarding claim 12. (Currently Amended) Glass discloses The semiconductor device of claim 11, wherein a bottom surface of the source/drain region is elevated vertically above a top surface of the pair of isolation regions by the dielectric structure (Fig 2K’).

Regarding claim 14. (Original) Glass discloses The semiconductor device of claim 11, wherein the dielectric structure includes a material selected [0016] from the group consisting of silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, silicon oxynitride, silicon carbonitride, silicon oxycarbonitride, and combinations thereof.

Regarding claim 15. (Original) Glass discloses The semiconductor device of claim 11, wherein the dielectric structure includes a high-k dielectric material ([0016]: e.g. ‘aluminum oxide’).

Regarding claim 16. (Original) Glass discloses The semiconductor device of claim 11, wherein the conduction channel includes at least one fin-like structure protruding from the substrate (Fig 2K’).

Regarding claim 17. (Original) Glass discloses The semiconductor device of claim 11, wherein the conduction channel includes one or more sheet-like structures vertically spaced apart from the substrate [0015]/[0017], each of the one or more sheet-like structures being vertically spaced apart from each other by a gate structure ([0017]: ‘multilayer’, see also 320 in Fig 3).

Regarding claim 18. (Original) Glass discloses The semiconductor device of claim 11, wherein the source/drain region has a width extending along an axis along which the conduction channel also extends, the width being equal (Fig 2K’) to or greater than a width of the dielectric structure extending along the axis (Fig 2K’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Glass (US 20180247939) in view of Ching (US 20150053912).

Regarding claim 2. (Currently Amended) Glass discloses The semiconductor device of claim 1 except wherein the surface is recessed from respective top surfaces of the first and second isolation regions.
However, Ching discloses the surface (Fig 2A: the surface the top of 220 but below 240) is recessed from respective top surfaces of the first and second isolation regions 240.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glass’s device to have the Ching’s structure for the purpose of providing enhanced isolation between adjacent conductive structure. Thereby enhancing device integration.  

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 20180247939) in view of Reznicek (US 20190109052).

Regarding claim 8. (Original) Glass discloses The semiconductor device of claim 1, wherein the first and second dielectric structures have a height, extending from the surface of the substrate to a bottom surface of the first source/drain region and the second source/drain region (Fig 2K’). 
But Glass does not specifically disclose that ranges from about 1 nanometer (nm) to 100 nm.
However, the claimed height range of dielectric structure is well known in the art. For example, Fig 9 of Reznicek discloses ranges from about 1 nanometer (nm) to 100 nm ([0051]: 24 has 2 – 6 nm of range of the height).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Reznicek’s dimension within Glass’s device structure for the purpose of providing enhanced insulation between conductive source/drain and substrate. Thereby enhancing parasitic characteristics. 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 13. (Original) Glass discloses The semiconductor device of claim 11, wherein the dielectric structure has a height, extending from a surface recessed from a top surface of isolation regions to a bottom surface of each of the source/drain region (Fig 2K’), the isolation regions disposed on respective sides of a lower portion of the conduction channel (Fig 2K’).
But Glass does not specifically disclose that ranges from about 1 nanometer (nm) to 100 nm.
However, the claimed height range of dielectric structure is well known in the art. For example, Fig 9 of Reznicek discloses ranges from about 1 nanometer (nm) to 100 nm ([0051]: 24 has 2 – 6 nm of range of the height).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Reznicek’s dimension within Glass’s device structure for the purpose of providing enhanced insulation between conductive source/drain and substrate. Thereby enhancing parasitic characteristics. 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 20180247939) in view of Hsu (US 20200006478).

Regarding claim 10. (Original) Glass discloses The semiconductor device of claim 1 except wherein the first end of the semiconductor fin is vertically aligned with an inner sidewall of the first dielectric structure elevating the first source/drain region, and 
the second end of the semiconductor fin is vertically aligned with an inner sidewall of the second dielectric structure elevating the second source/drain region.
However, Fig 2 of Hsu discloses the first end of the semiconductor fin (area 110) is vertically aligned with an inner sidewall of the first dielectric structure 158 (under the first 120) elevating the first source/drain region 120 (left side of the fin), and 
the second end of the semiconductor fin is vertically aligned with an inner sidewall of the second dielectric structure 158 (under the second 120) elevating the second source/drain region 120 (right side of the fin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glass’s device structure to have the Hsu’s structure for the purpose of providing enhanced device integration with effective local passivation between channel and source/drain feature. 

Claims 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bi (US 10263100) in view of Glass (US 20180247939).

Regarding claim 19. (Currently Amended) Bi discloses A method of fabricating a semiconductor device, comprising: 
forming a semiconductor fin 320 over a substrate 102, wherein the semiconductor fin extends along a first axis (vertical axis) and protrudes from a top surface of isolation regions 130A (Fig 4), 
forming a dummy gate structure 310 extending along the second axis and straddling a central portion of the semiconductor fin (Fig 3),
removing at least one end portion (Fig 5: see 112C) of the semiconductor fin to form a trench (Fig 5: see 112C) and expose an end of the semiconductor fin (Fig 5: see the end of 114C), 
wherein the trench is recessed from the top surface (Fig 5); 
forming a dielectric structure 602 having a lower portion 602 embedded in the trench and an upper portion 604 protruding from the top surface (Fig 6); 
growing a source/drain region 702/704 (col 12, lines 18-19) over the dielectric structure (Fig 7),
replacing the dummy gate structure with an active gate structure 1602A (Fig 19).
But Bi does not disclose isolation regions are disposed on respective sides of a lower portion of the semiconductor fin along a second axis, the source/drain region extends from the end of the semiconductor fin.
However, Glass discloses isolation regions 240 are disposed on respective sides of a lower portion 202 of the semiconductor fin 202/206 along a second axis, the source/drain region 222/224 extends from the end of the semiconductor fin (Fig 2K’).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bi’s method to have the Glass’s method for the purpose of providing enhanced isolation between adjacent conductive structure. Thereby enhancing device integration.  

Regarding claim 20. (Original) Bi in view of Glass discloses The method of claim 19, Bi further discloses wherein the dielectric structure includes a material selected (col. 11, lines 20-22) from the group consisting of silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, silicon oxynitride, silicon carbonitride, silicon oxycarbonitride, and combinations thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826